The Board of Education of the East *Page 313 
Liverpool City School District in 1940 duly filed with the county auditor its budget requirements for the fiscal year 1941. The requests of the board would have required a minimum levy of 4.236 mills within the ten-mill limitation and 3.00 mills voted outside that limitation for current operating expenses for that year.
The Budget Commission of Columbiana county, after hearings, fixed a rate of 6.50 mills for current operating expenses of the school district for the fiscal year 1941. Of that rate 3.00 mills had been voted and 3.50 mills were unvoted and therefore were within the ten-mill limitation.
The board of education, after protesting against the amended official certificate of the budget commission, perfected an appeal to the Board of Tax Appeals.
After a hearing, the Board of Tax Appeals found that at the time the case was submitted the questions presented by the school district, involving the right to a levy of 4.236 mills, had become moot since the rates determined by the budget commission for all political subdivisions in the county had been certified to the county auditor, extended by him on the 1940 tax lists and duplicates for collection, taxes had been collected for both the first and second halves of the year 1940 and settlements had been made as provided by law. The Board of Tax Appeals also found that the amounts allotted to the school district by the budget commission were sufficient and that the commission did not abuse the discretion imposed upon it by law.
The decision of the Board of Tax Appeals, holding that the questions were moot, is affirmed. Miner v. Witt, 82 Ohio St. 237,  92 N.E. 21.
Decision affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART, ZIMMERMAN and BETTMAN, JJ., concur. *Page 314